Per Curiam.

The motion is well taken. The order overruling the motion to quash service of summons is not a final appealable order as defined by Section 2505.02, Eevised Code. Eespondent is not precluded by the overruling of the motion to ouash but may make a full defense in the action without waiving his objection to jurisdiction. State, ex. rel. Rhodes, Aud., v. Solether, Judge, 162 Ohio St. 559.
The issue as to . venue has been answered in the case of *44State, ex rel. Barber, Pros. Atty., v. Rhodes, Aud., 165 Ohio St. 414. The ease should be brought in Franidin County against the respondent.

Appeal dismissed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Kerns, JJ., concur.
Kerns, J., of the Second Appellate District, sitting for Brown, J.